DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 and 04/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 5-7, 9, and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yedid et al. (2020/0409020).

Regarding claim 1, Yedid discloses a spacer (Figures 1A-1D, R1, internal spacer), comprising: an outer circumferential surface (outer peripheral surface of R1, internal spacer) configured to be in contact with a lens barrel (102, lens barrel); and an 

Regarding claim 2, Yedid discloses the spacer of claim 1, wherein the outer circumferential surface comprises: a first side surface portion extended in parallel with the second direction (Figure 1D, outer/top horizontal portion of 110b, top front surface contact section); a second side surface portion extended in parallel with the first side surface portion (Figure 1D, outer/bottom horizontal portion of 110a, bottom front surface 

Regarding claim 5, Yedid discloses the spacer of claim 1, wherein the inner circumferential surface comprises: a first side surface portion extended in parallel with the second direction (Figure 1D, inner/bottom horizontal portion of 110b, top front surface contact section); a second side surface portion extended in parallel with the first side surface portion (Figure 1D, inner/top horizontal portion of 110a, bottom front surface contact section); a third side surface portion connecting one end of the first side surface portion to one end of the second side surface portion and comprising a curved shape (Figure 1D, left-hand side inner curved portion of 110, front surface contact section); and a fourth side surface portion connecting the other end of the first side surface portion to the other end of the second side surface portion and comprising a curved shape (Figure 1D, right-hand side inner curved portion of 110, front surface contact section).

Regarding claim 6, Yedid discloses the spacer of claim 5, wherein the third side surface portion and the fourth side surface portion each comprise a first inclination 

Regarding claim 7, Yedid discloses the spacer of claim 5, wherein the third side surface portion and the fourth side surface portion each comprise a first inclination angle and a second inclination angle with respect to the optical axis (at least [0035] teaches additional inclination surfaces similar to 114 may exist at other locations around the perimeter of the spacer, thus interpreted to be at the third and fourth side surface portions), and the first side surface portion and the second side surface portion each comprise a third inclination angle and a fourth inclination angle with respect to the optical axis (at least Figure 1B, alpha, inclination angle).

Regarding claim 9, Yedid discloses the spacer of claim 1, wherein the inner circumferential surface comprises an inclination angle with respect to the optical axis (at least [0035] teaches additional inclination surfaces similar to 114 may exist at other locations around the perimeter of the spacer, thus interpreted to be at the third and fourth side surface portions; at least Figure 1B, alpha, inclination angle).

Regarding claim 11, Yedid discloses a camera module (Figure 1A-1D, 150, camera), comprising: a lens barrel (102, lens barrel) accommodating a first lens (L1, 

Regarding claim 12, Yedid discloses the camera module of claim 11, wherein the spacer comprises: an outer circumferential surface (outer peripheral surface of R1, internal spacer) in contact with the lens barrel (102, lens barrel); and an inner circumferential surface (inner circumferential surface of R1, internal spacer) forming a hole through which the optical axis passes (118, internal opening; [0033]), wherein the hole comprises a first length in a first direction, intersecting the optical axis (length of 118, internal opening, along x-axis, which intersects z-axis, considered to be the optical axis), and a second length in a second direction, intersecting the optical axis (length of 118, internal opening, along y-axis, which intersects z-axis, considered to be the optical axis), and wherein a first distance from the outer circumferential surface to the inner circumferential surface, extended in the first direction (D1, thickness; [0035]), is less than a second distance from the outer circumferential surface to the inner circumferential surface, extended in the second direction (Figure 1D, [0035] depict an embodiment wherein D1 and D2 exist only on the top and bottom, and there aren't additional inclination surfaces around the perimeter of the spacer on the left and right sides; thus D1, thickness, is considered to be less than the thickness on the left and right sides).

Regarding claim 13, Yedid discloses the camera module of claim 12, wherein the outer circumferential surface comprises: a first side surface portion extended in parallel with the second direction (Figure 1D, outer/top horizontal portion of 110b, top front surface contact section); a second side surface portion extended in parallel with the first side surface portion (Figure 1D, outer/bottom horizontal portion of 110a, bottom front surface contact section); a third side surface portion connecting one end of the first side surface portion to one end of the second side surface portion and comprising a curved shape (Figure 1D, left-hand side outer curved portion of 110, front surface contact section); and a fourth side surface portion connecting the other end of the first side surface portion to the other end of the second side surface portion and comprising a curved shape (Figure 1D, right-hand side outer curved portion of 110, front surface contact section).

Regarding claim 14, Yedid discloses the camera module of claim 13, wherein the third side surface portion and the fourth side surface portion are disposed in contact with the lens barrel (Figure 1B).

Regarding claim 15, Yedid discloses the camera module of claim 13, wherein one or more of the first lens and the second lens comprises: a refracting portion configured to refract light incident along the optical axis (central portion of L1 and L2, lens elements); and a shading portion disposed at an interval along a perimeter of the 

Regarding claim 16, Yedid discloses the camera module of claim 15, wherein the shading portion is in contact with the third side surface portion and the fourth side surface portion (Figure 1C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yedid et al. (2020/0409020).


However, Examiner notes that it would have been an obvious matter of design choice to provide wherein a distance from the first side surface portion to the second side surface portion is equal to or less than 6 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for an effective size to mitigate stray light without impinging on the desired image light.

Regarding claim 8, Yedid discloses the spacer of claim 1, but fails to specifically teach wherein a thickness in an optical axis direction is equal to or greater than 0.15 mm.
However, Examiner notes that it would have been an obvious matter of design choice to provide wherein a thickness in an optical axis direction is equal to or greater than 0.15 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for effective mitigation of stray light.

Regarding claim 10, Yedid discloses the spacer of claim 9, but fails to explicitly teach wherein a minimum area of the hole is equal to or greater than 70% of a maximum area of the hole.
However, Examiner notes that it would have been an obvious matter of design choice to provide wherein a minimum area of the hole is equal to or greater than 70% of a maximum area of the hole, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for an effective size to mitigate stray light without impinging on the desired image light.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yedid et al. (2020/0409020) in view of Suigetsu et al. (2013/0279032).

Regarding claim 4, Yedid discloses the spacer of claim 2, but fails to teach wherein the third side surface portion comprises a linear section extended in parallel with the first direction. Yedid and Suigetsu are related because both teach a lens assembly.
Suigetsu discloses a lens element wherein the third side surface portion comprises a linear section extended in parallel with the first direction (Figure 1A, 1d, D-cut surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yedid to incorporate the general teachings of Suigetsu and provide wherein the third side surface portion comprises a linear section extended in parallel with the first direction. Doing so would allow for the spacer to avoid interference with other parts when being attached to an optical instrument using the lens assembly.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yedid et al. (2020/0409020) in view of Kim et al. (2016/0349504).

Regarding claim 17, Yedid discloses the camera module of claim 15, but fails to teach wherein the refracting portion comprises a linear portion extended in the second direction. Yedid and Kim are related because both teach a camera module.
Kim discloses a camera module wherein the refracting portion comprises a linear portion extended in the second direction (Figure 1, L3, third lens element, and L4, fourth lens element, include refracting portions, considered to be the portions encompassed by 30, spacer, which comprise linear portions extended in the second direction, i.e. depth of Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yedid to incorporate the teachings of Kim and provide wherein the refracting portion comprises a linear portion extended in the second direction. Doing so would allow for greater image quality control while maintaining a thin lens design.

Regarding claim 18, the modified Yedid discloses the camera module of claim 17, wherein the linear portion is disposed at intervals from the first side surface portion and the second side surface portion (Kim: Figure 1, L3, third lens element, includes refracting portions, considered to be the portions encompassed by 30, spacer, which comprise linear portions extended in the second direction, i.e. depth of Figure 1, located between the top and bottom surfaces of 30, spacer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872